SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
Cheryl Crumpley was employed as a corrections officer with Wackenhut Corrections Corporation (“WCC”), which, under contract with the Immigration and Naturalization Service (“INS”), provides corrections officers and supervisors for the INS detention center in Jamaica, Queens. After almost three years of employment, Crumpley was terminated on November 8, 1999. Crumpley alleges that she was fired because she is African-American, female, and has a disability in the form of diagnosed cervical cancer. WCC claims that it discharged Crumpley because Crumpley initiated a heated argument with another corrections officer in the presence of INS detainees, and because of a series of incidents in which Crumpley was written up or suspended for allegedly sleeping on the job or being absent from work without permission. Crumpley disputes the validity of each suspension and violation, but not the fact that she was disciplined in each case.
Crumpley filed a complaint against WCC alleging, inter alia, violations of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and the American with Disabilities Act, 42 U.S.C. §§ 12112-17. In order to bring a successful claim for discrimination under Title VII or the ADA, it is not sufficient to allege that an adverse employment action was wrongful or not explained. The action must be shown to be discriminatory. In order to survive a defense motion for summary judgement, a plaintiff must “produce not simply ‘some’ evidence, but ‘sufficient evidence to support a rational finding that the legitimate, non-diseriminatory reasons proffered by the [defendant] were false, *772and that more likely than not [discrimination] was the real reason for the [adverse employment action].’ ” Weinstock v. Columbia Univ., 224 F.3d 33, 42 (2d Cir.2000) (quoting Van Zant v. KLM Royal Dutch Airlines, 80 F.3d 708, 714 (2d Cir.1996)) (first two alterations in original). Crumpley submitted no evidence that WCC did not believe its proffered reason for firing her, nor has she submitted any evidence showing that WCC’s actions were discriminatory.
We have considered all of appellant’s other arguments and find them to be meritless. Accordingly, we AFFIRM the judgment of the district court.